DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
Acknowledgment
Claims 1, 3, 5, 7-8, 12, 14, 16, 20 are amended and filed on 10/16/2020.
 Claims 1, 6, 13, 15, 19 are canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finan (US. 20140005633A1) 
Re Claim 1, Finan discloses a diabetes management system (Fig. 1, Fig. 3) comprising: a delivery device for delivering insulin to a subject (102, Fig. 2, ¶0050); a glucose sensor (22) for measuring glucose levels of the subject (¶0035); a bolus calculator (calculator is a piece of the 
Re Claim 2, Finan discloses wherein the manual bolus insulin dose is calculated as a function of a difference between a present glucose level of the subject and a target glucose level of the subject, a glucose sensitivity of the subject, and an on-board insulin level of the subject (¶0050, ¶0057, Fig. 3).
Re Claim 3, Finan discloses wherein the modifying comprises reducing the manual bolus insulin dose to account for the rate of glucose change ((¶0026, Fig. 1, ¶0056, ¶0059, Fig. 3).
Re Claim 5, Finan discloses wherein the modifying comprises overriding the manual bolus insulin dose as determined by the bolus calculator (¶0056, ¶0059, Fig. 3, calculator is a piece of the programmer in the controller 104 that determine the bolus, Fig. 2, ¶0050).
Re Claim 7, Finan discloses wherein the bolus calculator calculates the manual bolus insulin dose to achieve a target glucose level as a function of a difference between a present glucose level and the target glucose level, a glucose sensitivity of the subject, and the on-board level of insulin of the subject (¶0050, ¶0057, Fig. 3).
Re Claim 8,  Finan discloses a diabetes management system with automatic basal and manual bolus insulin control (Fig. 1, Fig. 3, abstract), the diabetes management system comprising: a delivery device for delivering insulin to a subject (102, Fig. 2, ¶0050); a glucose sensor (22) for measuring glucose levels of the subject (¶0035); a bolus calculator (calculator is a piece of the programmer in the controller 104 that determine the bolus, Fig. 2, ¶0050) is capable to determine a manual bolus insulin dose (¶0023); and a controller (10 include junctions A, B and update filter 28, ¶0035) configured to: receive glucose levels of the subject from the glucose sensor (¶0035, Fig. 3), automatically calculate a basal insulin dose using a model predictive control (MPC) algorithm and physiological data of the subject including desired glucose levels (¶0026, Fig. 1), amounts of the delivered insulin and the measured glucose levels of the subject 
Re Claim 9, Finan discloses wherein the controller is further configured to determine a total insulin dose based on the modified manual bolus insulin dose and the calculated basal insulin dose (214, Fig. 3, ¶0057).
Re Claim 10, Finan discloses wherein the controller is further configured to command the delivery device to deliver the total insulin dose to the subject (216, Fig. 3, ¶0057).
Re Claim 11, Finan discloses wherein the manual bolus insulin dose is calculated as a function of a difference between a present glucose level of the subject and a target glucose level of the subject, a glucose sensitivity of the subject, and an on-board insulin level of the subject (¶0050, ¶0057, Fig. 3).
Re Claim 12, Finan discloses wherein modifying comprises reducing the manual bolus insulin dose as determined by the bolus calculator to account for the rate of glucose change (¶0056, ¶0059, Fig. 3, ¶0042).
Re Claim 14, Finan discloses wherein the modifying comprises overriding the manual bolus insulin dose determined by the bolus calculator (¶0050, ¶0056, ¶0059, Fig. 3).
Re Claim 16, Finan discloses a method for managing diabetes (Fig. 1, Fig. 3) using automatic basal and manual bolus insulin control in an artificial pancreas system having (Fig.2) having a delivery device (102, Fig. 2, ¶0050) for delivering insulin to a subject (¶0035, Fig. 1, Fig. 3) and a glucose sensor (22) for measuring glucose levels of the subject (¶0035), the method comprising the steps of: receiving glucose levels of the subject from the glucose sensor (¶0035, Fig. 3); automatically calculating a basal insulin dose using a model predictive control (MPC) algorithm and physiological data of the subject including desired glucose levels (¶0026, Fig. 1), amounts of the delivered insulin and the measured glucose levels of the subject (¶0026); determining using an integrated bolus calculator, a manual bolus insulin dose (calculator is a piece of the programmer in the controller 104 that determine the bolus, Fig. 2, ¶0050); receiving the determined manual bolus insulin dose  or a manual bolus insulin manually initiated by the subject (¶0050, ¶0057, Fig. 3); predicting, using the MPC algorithm, a near- future glycemic excursion of the subject based on the physiological data (¶0021, ¶0042, ¶0043),  including rate of change of glucose, the near-future glycemic excursion being indicative of hypoglycemia (¶0040, the indicative of hypoglycemia is the overdoes of insulin this an implies that the changes in glucose rate in the subject, ¶0042 and measure the glucose/insulin dynamic which implies that the rate and change in glucose rate are predicted, ¶0036); modifying the manual bolus insulin dose of the bolus calculator based on  the predicted glycemic excursion, wherein the modifying comprises reducing or canceling the manual bolus insulin dose determined by the bolus calculator ((¶0040, ¶0057, if the subject activate the manual bolus dose or the controller calculate the bolus but the glucose level is less than the first threshold due to glycemic excursion fluctuating or overdose insulin (lead to hypoglycemia), this will result in a cancelation or reduction of the bolus, ¶0043, ¶0059, ¶0026); determining a total insulin dose based on the modified manual bolus insulin dose and the calculated basal insulin dose (214, Fig. 3, ¶0057); and commanding the delivery device to deliver the total insulin dose to the subject (216, ¶0057).
Re Claim 17, Finan discloses wherein modifying the manual bolus insulin dose comprises calculating a function of a difference between a present glucose level of the subject and a target glucose level of the subject, a glucose sensitivity of the subject, and an on-board insulin level of the subject (¶0050, ¶0057, Fig. 3).
Re Claim 18, Finan discloses wherein automatically calculating the basal insulin dose comprises using the model predictive control of the subject further based on a rate of glucose change of the subject, and the modifying comprises reducing the manual bolus insulin dose to account for the rate of glucose change (¶0050, ¶0057, Fig. 3).
Re Claim 20, Finan discloses calculating the manual bolus insulin dose using the bolus calculator to achieve a target glucose level as a function of a difference between a present glucose level and the target glucose level, a glucose sensitivity of the subject, and the on-board level of insulin of the subject (¶0050, ¶0057, Fig. 3, ¶0036).
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
The applicant argues in page 8with regards to independent claims 1, 8, 16, that the applied art (Finan) fails to disclose “modifying the manual bolus insulin dose based current glucose level being less than the first threshold”. This is found not persuasive as the Finan system is controlled base on model predictive controller (MPC, ¶0006) wherein the future (predictive) event is based on recorded model that build according to the individual’s activity.  Finan discloses that the model changed the bolus dose base on future glycemic excursion see ¶0043, ¶0057. For example, if the subject activate the manual bolus dose but the glucose level is outside the predictive constraints due to glycemic excursion fluctuating, this will result in a cancelation or reduction of the bolus ¶0043, ¶0059, ¶0026, Fig. 3). The model is recording the past- habits to be guidance for the program’s software in the controller which will be consider the predictive near future. Note: the applicant is asked to further define the further/ current from the disclosure. 
The applicant argues in in page 9-10 that model of Finan fails to recognize future predictive glucose level as indicative of hypoglycemia and the applicant uses the specific example of the calculation in the application for the near-future which is not clearly disclosed in the art. This found not persuasive as the MPC is build base on a previous activity for the patient (¶0006, ¶0050 wherein the food is considered) and it does considered predictive activities base on the previous activity (¶0043, the constraints of the glucose level are base on the predictive glycemic excursion, so if the near-future glucose level is outside of these constraints, then the bolus dose will be canceled/lowered, ¶0042). Also, the applicant is advised to further define how the controller is determine the the current and near-future dose without the history of the patient’s habits (which used in the coding the controller)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783